UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2052



DARRYL FULTON,

                                               Plaintiff - Appellant,

          versus


RODNEY ROSEBROUGH;    UNITED    PARCEL   SERVICE,
INCORPORATED,

                                              Defendants - Appellees,

          and


DAVID K. CARMAN; LAURIE KERSAT,

                                                           Defendants,

ALFREDA WILLIAMSON,

                                                           Respondent.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-373-5-BR(2))


Submitted:   February 25, 2004               Decided:   March 30, 2004


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Darryl Fulton, Appellant Pro Se. Meredith S. Jeffries, Brian D.
Edwards, ALSTON & BIRD, L.L.P., Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Darryl   Fulton   appeals    the   district   court’s   order

dismissing his employment discrimination action.        Fulton contends

that the district court ignored evidence in awarding summary

judgment to the Defendants.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Fulton v. Rosebrough, No. CA-01-373-5-

BR(2) (E.D.N.C. Aug. 7, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                               - 3 -